Citation Nr: 9923801	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-16 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the cervical spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to a rating in excess of 30 percent for 
hypertension with bilateral common carotid stenosis.

3.  Entitlement to an increased rating for diabetes mellitus 
with early peripheral neuropathy, currently evaluated as 20 
percent disabling.

4.  Entitlement to a compensable rating for hemorrhoids.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to October 
1971.

This appeal arises from an August 1992 RO rating decision 
which, in pertinent part, granted service connection with a 
10 percent rating for hypertension, denied ratings in excess 
of 10 percent for the veteran's diabetes mellitus and his 
degenerative arthritis of the cervical spine, and denied a 
compensable rating for the veteran's hemorrhoids.  In 
December 1993 the RO increased the disability rating for the 
veteran's diabetes to 20 percent.  By way of a February 1997 
rating action, the RO evaluated the veteran's hypertension as 
30 percent disabling.  

This matter was previously before the Board in April 1997, 
when the Board remanded the case for additional development.  
Subsequently, the RO, in an August 1997 decision, confirmed 
prior decisions denying increased ratings for diabetes, 
hypertension, and hemorrhoids, and also granted an increased 
rating to 40 percent for arthritis of the cervical spine. 

A transcript of the veteran's October 1997 hearing before a 
member of the Board is on file. 

In January 1999, the Board sent the veteran a letter 
informing him that the Board member before whom he presented 
hearing testimony in October 1997 was no longer employed by 
the Board.  The veteran was advised that he had the right to 
another hearing before a member of the Board.  His response 
was received in April 1999.  He indicated that he did not 
want an additional hearing.

On review of the claims file, the Board notes that various 
issues have been raised which will not be reviewed by this 
decision.  The veteran's claim for a total rating based on 
individual unemployability has been granted and is therefore 
no longer at issue.  Additionally, according to a notation in 
the October 1997 hearing transcript, the veteran has 
withdrawn his claims for service connection for emphysema, 
for increased ratings for low back syndrome, tinnitus, and 
otitis media, and for matters of tobacco related 
disabilities. 

The issues of increased ratings for diabetes mellitus and 
hypertension will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's degenerative arthritis of the cervical 
spine is manifest by slightly decreased range of motion with 
consistent pain on all motions, X-ray evidence of apparent 
fusion at C2-C3, and severe degenerative changes.  There was 
no finding of vertebral fracture, cord involvement, 
radiculopathy, upper extremity symptoms, spinal stenosis, 
unfavorable ankylosis, complete bony fixation of the cervical 
spine, or intervertebral disc syndrome.

2.  The veteran has large, irreducible, external hemorrhoids 
with redundant tissue and no evidence of persistent bleeding, 
secondary anemia, or fissures.  He also has a history of 
external hemorrhoid surgery (1975) with subsequent external 
anal sphincter dysfunction/incompetence manifest by no more 
than slight or occasional moderate leakage and no evidence of 
involuntary bowel movements or the use of a pad.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
veteran's service-connected degenerative arthritis of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 4.71 including 
Diagnostic Codes 5003, 5290  (1998).

2.  The criteria for a 10 percent rating for hemorrhoids have 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. § 4.114, Code 7336 (1998).

3. The criteria for a separate 10 percent rating for 
impairment of sphincter control have been met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 1998); 38 C.F.R. § 4.114, Code 7332 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

A review of the veteran's service medical records reveals 
that he had treatment for neck pain in May 1971.  X-rays 
revealed mild cervical spondylosis of C5-C6 and C4-C5 with 
minimal decrease in C5-C6 disk space.  The impression was 
mild cervical spondylosis.  A May 1971 report of medical 
history noted past instances of piles or rectal disease.  

On VA examination in December 1971, the diagnoses included 
degenerative arthritis of the cervical spine.

A March 1972 RO rating action granted service connection for 
disorders including degenerative arthritis of the cervical 
spine (10 percent) and hemorrhoids (noncompensable).

VA outpatient treatment records dated from 1989 to 1992 show 
that the veteran was treated for upper back pain variously 
assessed as arthritis, spinal stenosis, degenerative joint 
disease, and spondylolysis.    

On VA examination of the spine in May 1992, it was noted that 
the veteran had full cervical motion with a modest amount of 
lower cervical tenderness to palpation posteriorly.  There 
was no evidence of radiculopathy identified.  Upper extremity 
strength was reportedly 5/5 in all involved areas and deep 
tendon reflexes were noted to be normal.  The clinical 
impression was spinal stenosis that would best be delineated 
by CT scan with measurement of the canal size.  The examiner 
noted that this would account for the veteran's 
neuroclaudication type symptoms.  The impression on a June 
1992 VA X-ray report was degenerative joint disease with 
apparent ankylosis at C2-C3

Private records show that treatment by private physicians 
Mark D. Visk, M.D., and Glen L. Scott, M.D., from May 1991 
through January 1993 pertain to the veteran's lower back 
problems.

On a March 1993 VA Form 9, the veteran asserted that he had a 
problem with bleeding hemorrhoids.  

An April 1993 decision from the Social Security 
Administration (SSA) granted the veteran disability insurance 
benefits for degenerative disk disease of the lumbar spine 
and for diabetes mellitus.

During his May 1993 RO hearing, the veteran noted that he had 
arthritis of his back including the cervical spine.  He 
reported that the arthritis caused pain and limitation of 
motion.  Concerning his hemorrhoids, the veteran reported 
that an extended hemorrhoid had been tacked up and that he 
had frequent bleeding every time he went to the bathroom.  He 
noted that treatment included the use of Preparation H.  

The veteran's September 1993 VA spinal examination addressed 
only the lumbar spine.  

On a September 1993 VA examination of the rectum and anus, it 
was noted that the veteran gave a history of internal 
hemorrhoids and bright red bleeding per rectum for many 
years.  The examining physician noted that the claims file 
was not reviewed.  The veteran reported that he underwent a 
fistulectomy in 1975 and that he developed a fissure 
afterwards.  He noted that this resolved.  On examination it 
was noted that the veteran had some soiling of his 
undergarments that may possibly have been due to the 1975 
fistulectomy.  The examiner reported that he did not have the 
records of that procedure to evaluate the cause of the 
soiling.  He further reported that the veteran did not have 
any diarrhea or tenesmus, that he did not appear to be 
malnourished, that there was no evidence of dehydration, and 
that there was no anemia.  Bleeding was reported to occur 
fairly often with small amounts of fecal leakage occurring 
right after a bowel movement.  Digital rectal examination 
revealed internal hemorrhoids with a couple of external skin 
tags.  The brown stool was noted to be hemenegative.  The 
assessment included hematochezia with the probable etiology 
being bleeding internal hemorrhoids, and status post 
fistulectomy for fistula in the ano in 1975.

On a September 1993 VA examination for diseases or injuries 
of the spinal cord, the impression was that the veteran 
demonstrated evidence of peripheral neuropathy consistent 
with diabetes.  

The veteran's June 1994 RO hearing addressed the issue of 
individual unemployability and tangentially noted hemorrhoids 
and arthritis of the cervical spine as contributing factors. 

The February 1995 RO hearing pertained only to issues 
involving exposure to Agent Orange or to exposure to Mustard 
Gas.  

A review of outpatient treatment records dated from July 1993 
to August 1995 reveals that spinal stenosis and questionable 
degenerative joint disease were assessed in July 1993.  These 
assessments were repeated on a January 1994 record.  Records 
from September 1994 show that the veteran was treated for a 
painful upper back.  Degenerative joint disease was reported 
in May and August 1995.  

Private records from the Mary Black Health Care System show 
that the veteran was admitted in November 1996 at which time 
he was diagnosed with possible left middle cerebral artery 
distribution stroke.  

The impression on a November 1996 report from Spartan 
Neurological Services was generalized axonal sensorimotor 
peripheral polyneuropathy.  

VA outpatient treatment records dated from November 1996 
through January 1997 show no treatment for the veteran's 
hemorrhoids or his degenerative arthritis of the cervical 
spine.

In April 1997, the Board remanded the veteran's claims for 
additional development to include providing the veteran with 
new VA examinations and an opportunity to testify at a 
hearing. 

Additional VA outpatient treatment records show ongoing 
treatment for service-connected and nonservice-connected 
disorders from January to May 1997.  The records show 
treatment for right shoulder and upper back pain.  

On a May 1997 VA examination, it was noted that the veteran 
had complaints of neck pain and low back pain, both beginning 
in the 1960s.  Concerning the neck, the veteran denied any 
symptoms of radiculopathy, numbness, or weakness down the 
arms.  He stated that it has been bothering him off and on 
since that time and that it has not gotten much better or 
much worse.  Physical examination of the neck revealed 
diffuse posterior paraspinous tenderness.  Range of motion 
reportedly included 15 degrees of flexion, 10 degrees of 
extension, 30 degrees of rotation to the right and left, and 
15 degrees of lateral bending.  All motions were reported to 
give the veteran pain.  Also reported were trace reflexes and 
normal sensation in the upper extremities and normal 
strength.  The diagnoses included muscular neck pain, 
possibly degenerative disk disease or degenerative joint 
disease, with slightly decreased range of motion and 
consistent neck pain.  It was noted that the veteran did not 
have any evidence of radiculopathy and that he did not have 
any upper extremity symptoms.  Additionally, the examiner 
reported that the veteran did not have any evidence of spinal 
stenosis in his cervical spine.  On a May 1997 VA      X-ray 
report, the conclusion was findings consistent with fusion of 
C2 to C3 with moderately severe degenerative changes 
throughout the cervical spine and questionable widening of 
the superior mediastinum.      

On VA examination of the anus and rectum in May 1997, it was 
noted that the veteran had a history of hemorrhoids first 
diagnosed in 1971 upon separation from service.  It was noted 
that the veteran stated that he had an episode of severe 
rectal bleeding in the 1960s, which he was told that it was 
due to a burst vessel.  The history noted that the veteran 
did not have further bleeding up until the mid-1970s.  A 1975 
surgery for a perianal fistula and an external hemorrhoid was 
also noted.  The veteran reported that he subsequently 
developed symptoms of anal sphincter incompetence.  It was 
reported that rectal bleeding developed again following a 
bowel movement in 1992.  The veteran stated that he has been 
free of rectal bleeding since 1992 and that he has had some 
fecal soiling and leakage almost on a daily basis which at 
times necessitated up to three changes of his underwear in a 
given 24-hour period.  The veteran reportedly denied any 
episode of true incontinence and he also denied passing 
excessive mucus or having pain at defecation.  He reported 
having diarrhea a couple of times a month and he denied a 
history of dehydration, malnutrition, or anemia.  The veteran 
also gave a history of having had a colonoscopy in the 1980s 
after which he was told that he had lots of red spots 
throughout the colon.  Following a barium enema, he stated 
that he was not told of any abnormalities.  On physical 
examination, no pallor and no peripheral lymphadenopathy were 
noted.  Inspection of the perineum revealed multiple external 
skin tags with a few large external hemorrhoids.  Slight 
staining of the perianal region with stool was reported.  
Bilateral fistulectomy scars were noted adjacent to the anus.  
The examiner noted that a small amount of redundant tissue 
was also noted which may have been a result of the external 
hemorrhoid surgery the veteran underwent in conjunction with 
the fistulectomy.  Digital rectal examination was reportedly 
nontender, revealing a moderately lax external anal sphincter 
with no fissures evident.  Anoscopy revealed small to 
moderate sized internal hemorrhoids which were not thrombosed 
and which were reducible at this time.  The impression 
included internal hemorrhoids which are reducible at this 
time and are of varying sizes from small to moderate sized; 
irreducible external hemorrhoid, as described earlier; 
history of external hemorrhoid surgery in 1975 with 
subsequent external anal sphincter dysfunction/incompetence; 
and history of bilateral fistulectomy in 1975 with no 
recurrence of the fistulae.  The examiner commented that 
there is no report of recurrent bleeding in recent years and 
that there is no recurrent anemia.     

With a May 1997 personal statement, the veteran submitted an 
April 1997 statement from Dr. Visk and an April 1993 
statement from a private physician identified as Dr. Benson 
Hecker.  In the 1997 statement, Dr. Visk noted that the 
veteran was treated in his office in 1991 and 1992.  He 
reported that the veteran had spinal disease that was not 
amenable to surgical treatment and has resulted in his 
inability to work.  Dr. Visk indicated that the veteran's 
objective findings were primarily the X-ray findings of 
multi-level degenerative changes combined with subjective 
symptoms of pain and pain on trunk motion.  In the 1993 
statement, Dr. Hecker testified to the veteran's inability to 
work.  
 
In August 1997 the RO increased the veteran's disability 
rating for degenerative arthritis of the cervical spine to 40 
percent and granted his claim for individual unemployability.

During an October 1997 hearing before a member of the Board, 
the veteran testified that his cervical spine disorder was 
manifest by pain and limitation of motion which prevent him 
from lifting.  He reported that he received Motrin to dull 
the pain.  Regarding his hemorrhoids, the veteran testified 
that he had a large tag that fell out with every bowel 
movement and caused bleeding perhaps once a week.  He 
reported that he had internal and external hemorrhoids and 
that he treated the condition with Preparation H.  The 
veteran also noted that since his operation in the 1970s, he 
has had leakage due to an inability to fully close his 
rectum. 


Analysis

Increased Ratings

The veteran's claims of entitlement to increased ratings for 
his cervical spine  disorder and his hemorrhoid disorder are 
well-grounded, meaning they are  plausible.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Hence, the VA has a duty 
to assist him in developing the facts pertinent to his 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (1998).  The veteran has been examined for 
both of these disorders as recently as May 1997, he has been 
given an opportunity to testify at a hearing in support of 
his claims, and the relevant evidence has been obtained.  
Consequently, the Board finds that no further assistance is 
required to comply with the duty to assist.  38 C.F.R. 
§ 3.159 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the evaluations to be 
assigned to various disabilities.  VA adjudicators, in 
granting an increased rating, must consider the criteria for 
the next higher rating, and explain why a higher rating is 
not warranted.  38 C.F.R. § 4.7 (1998); see Clark v. 
Derwinski, 2 Vet.App. 166 (1992).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet.App 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - "staged" ratings.  In the veteran's case, only the 
claim for an increased rating for hypertension stems from 
dissatisfaction with an initial rating assigned following a 
grant of service connection.  As such, the concept of staged 
ratings pertains only to the hypertension issue.

A.  Entitlement to a rating in excess of 40 percent for 
degenerative arthritis of the cervical spine.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71, Diagnostic Code 5003 (1998).  
Limitation of motion of the cervical spine is rated under 
38 C.F.R. § 4.71, Diagnostic Code 5290 (1998), which provides 
for a maximum evaluation of 30 percent when the limitation in 
the range of motion of the cervical spine is severe.  
 
Currently, the veteran's cervical spine disorder is rated as 
40 percent disabling.  This has been reached by adding a 30 
percent disability rating under Diagnostic Code 5290 (for 
limitation of motion of the cervical spine) to a 10 percent 
rating under Diagnostic Code 5285 (which allows for the 
addition of 10 percent for demonstrable deformity of a 
vertebral body from fracture).  The Board notes that while 
the evidence of record does not show a history of a fracture, 
it appears that the RO considered the veteran's fused 
vertebrae to be analogous to a "demonstrable deformity of a 
vertebral body" thereby initiating the additional 10 percent 
allowed under Diagnostic Code 5285.  The veteran now asserts 
that an increased rating is in order.

The Board notes that since 30 percent is the maximum 
allowable rating under Diagnostic Code 5290, an evaluation in 
excess of the veteran's current rating is not possible under 
this provision.  Disorders of the cervical spine may also be 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71, Diagnostic Codes 5285, 5286, 5287, and 5293 
(1998), depending upon the particular nature of the 
disability.  Under these provisions, a rating in excess of 40 
percent is only possible when the disorder includes: 
residuals of a fracture of the vertebra (under 5285); 
complete bony fixation of the spine (under 5286); unfavorable 
ankylosis of the cervical spine (where a 40 percent rating 
under 5287 could be added to the 10 percent rating allowable 
under 5285 for demonstrable deformity); or intervertebral 
disc syndrome (under 5293).

The most recent VA medical evidence on file, the veteran's 
May 1997 examination of the neck, reveals no finding of 
vertebral fracture, complete bony fixation of the cervical 
spine, unfavorable ankylosis, or intervertebral disc 
syndrome.  The VA examiner specifically ruled out spinal 
stenosis and symptoms of cord involvement such as 
radiculopathy or upper extremity symptoms.  Without any 
evidence of these manifestations, a higher rating for the 
veteran's cervical spine disorder is not possible under any 
of the schedular criteria.  As such, an increased rating for 
the veteran's service-connected degenerative arthritis of the 
cervical spine must be denied.  

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  
However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet.App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5290, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.
 
The provisions of 38 C.F.R. § 3.321(b)(1) (1998) provide that 
in exceptional cases, where the schedular evaluation is found 
to be inadequate, the case may be submitted by the RO to the 
Chief Benefits Director, or the Director, Compensation and 
Pension Service, either of whom is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  Although an extraschedular rating, by 
definition, does not affect the Board's analysis of whether 
an increased schedular rating is warranted, entitlement to an 
extraschedular evaluation is nevertheless an integral part of 
the matter on appeal.  See Floyd v. Brown, 9 Vet.App. 88, 96 
(1996); cf. Bagwell v. Brown, 9 Vet.App. 337, 338-39 (1996).  
However, the RO did not consider the application of 38 C.F.R. 
§ 3.321(b)(1), it has not been raised and this is a matter 
for the RO to decide.  Floyd, supra.

B.  Entitlement to a compensable rating for hemorrhoids.

Hemorrhoids are evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.114, Diagnostic Code 7336.  In the 
instant case, the veteran's hemorrhoid disorder is currently 
rated as noncompensable.  The veteran has asserted that his 
hemorrhoid condition is manifest by internal and external 
hemorrhoids, bleeding at times, and some leakage.  He 
contends that the disorder warrants a compensable rating.

The rating criteria under Diagnostic Code 7336 provide that 
if the veteran has external or internal hemorrhoids with 
persistent bleeding and with secondary anemia or fissures, 
then a 20 percent disability rating is in order.  If the 
hemorrhoids are found to be large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences, then a 10 percent disability rating is in order.  
When the hemorrhoids are only mild or moderate, the proper 
disability rating is noncompensable.  

On recent examination in May 1997, the VA physician found 
that the veteran had  hemorrhoid surgery (by history), with 
present findings of small to moderate sized internal 
hemorrhoids that were reducible, large external hemorrhoids 
that were irreducible, and a small amount of redundant 
tissue.  Based on this evidence, the disability due to the 
veteran's hemorrhoid condition is certainly more than "mild 
or moderate".

While the VA examiner did not specifically mention that the 
veteran's condition had frequent recurrences, the Board notes 
that the veteran testified during his October 1997 hearing 
that he had a large tag that falls out during defecation and 
causes bleeding approximately once a week.  Although the 
veteran was found to only have a small amount of redundant 
tissue on his 1997 VA examination, and not the "excessive" 
redundant tissue noted in the provisions of 7336, the Board 
finds that the veteran's disability more nearly approximates 
the criteria required for the 10 percent evaluation under 
Diagnostic Code 7336.   See 38 C.F.R. § 4.7.

On examination in May 1997, the VA physician found no 
fissures evident, no report of recurrent bleeding, and no 
resultant anemia.  Without these manifestations, the maximum 
rating of 20 percent under Diagnostic Code 7336 is not 
warranted.

Because the veteran's overall disability picture is 
compatible with the criteria for a 10 percent disability 
rating under Diagnostic Code 7336, and because the criteria 
for a higher rating under that code are not met here, a 10 
percent schedular rating is warranted.  38 C.F.R. § 4.7 
(1998).  

During his May 1997 VA examination and his October 1997 
hearing, the veteran reported that his hemorrhoid disorder 
has resulted in the inability to completely close his anal 
sphincter, which causes daily leakage and the soiling of his 
underwear.  The examiner's finding of staining of the 
perianal region with stool is consistent with this assertion.  
This raises the issue of whether or not the veteran's loss of 
sphincter control is associated with his hemorrhoid condition 
and past hemorrhoid surgery.    

The Board notes that when a service-connected disability is 
productive of more than one separate and distinct problems, 
the disabilities due to the additional problems may be rated 
separately.  See Esteban v. Brown, 6 Vet.App. 259 (1994) 
(where the veteran's service-connected scar was rated as 10 
percent disabling for disfigurement, with an additional 10 
percent rating for tender and painful scars, and a third 10 
percent rating for interference with mastication).  

The May 1997 VA examination report provides competent medical 
evidence of the etiological association between the veteran's 
sphincter dysfunction and his hemorrhoid condition.  
Specifically noted in this regard were the physician's 
findings of a moderately lax external sphincter on digital 
rectal examination and the impression that the veteran had 
"hemorrhoid surgery in 1975, with subsequent external anal 
sphincter dysfunction/incompetence".  The Board must now 
rate this condition separately in order to adequately address 
all disability due to the veteran's hemorrhoid disorder.

Impairment of sphincter control is rated under 38 U.S.C.A. 
§ 4.114, Diagnostic Code 7332.  Under this provision, the 
impairment is rated noncompensable if the impairment is 
healed or slight with no leakage.  When the impairment is 
constant with slight or occasional moderate leakage, a 10 
percent rating is in order.  When the impairment of sphincter 
control results in occasional involuntary bowel movements, 
necessitating the wearing of a pad, a 30 percent rating is 
warranted.

The evidence from the May 1997 VA examination shows that the 
veteran has some fecal soiling and leakage almost on a daily 
basis.  The veteran reportedly denied any episode of true 
incontinence during his examination and he did not allege 
more severe symptoms during his October 1997 hearing.  With 
these manifestations, the veteran has met the criteria for a 
10 percent disability rating under Diagnostic Code 7332.  
Since the veteran reported not even an occasional involuntary 
bowel movement, and the record showed no evidence that it was 
necessary for the veteran to wear pads, the 30 percent rating 
is not warranted. 


ORDER

An increased rating beyond the 40 percent disability 
evaluation currently assigned the veteran's degenerative 
arthritis of the cervical spine is denied.

An increased evaluation to 10 percent is granted for the 
veteran's hemorrhoid disorder, subject to the regulations 
applicable to the payment of monetary benefits.

A separate 10 percent rating is granted for impairment of 
sphincter control secondary to surgery for the service-
connected hemorrhoids, subject to the regulations applicable 
to the payment of monetary benefits.


REMAND

Entitlement to an increased rating for diabetes mellitus with 
early peripheral neuropathy, currently rated as 20 percent 
disabling, and entitlement to a rating in excess of 30 
percent for hypertension with common carotid stenosis.

The veteran and his representative contend that the veteran's 
diabetes and his hypertension are more severe than indicated 
by the current disability ratings.  

The Board finds the veteran's claims for increased 
compensation benefits are well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to the 
claims.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).

The regulations used to evaluate the veteran's diabetes 
mellitus, 38 C.F.R. § 4.119, Diagnostic Code 7913, were 
amended during the pendency of this appeal.  See 61 Fed.Reg. 
20440 (May 7, 1996).   Likewise, the regulations used to 
evaluate the veteran's hypertension, 38 C.F.R. § 4.104, 
Diagnostic Codes 7007-7101, were also amended during the 
pendency of this appeal.  See 62 Fed.Reg. 65207-65244 
(December 11, 1997).  Because the medical evidence of record 
does not contain a full description of the factors pertaining 
to the new criteria, the Board will remand the claims for 
medical and adjudicative reevaluation under both the old and 
new rating criteria to avoid any possibility of prejudice to 
the claimant.  38 C.F.R. §§ 4.2, 19.9 (1998); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  

The Board notes that while the initial statement of the case 
issued in March 1993 served to inform the veteran of the 
rating criteria effective prior to the changes in 1996 and 
1997, supplemental statements of the case never apprised the 
veteran of the regulations and criteria used to rate diabetes 
and hypertension after the changes in law.  The Court has 
stated that when the Board addresses a question in its 
decision that was not addressed by the RO, the Board must 
consider whether the veteran has been afforded adequate 
notice and opportunity to submit evidence or argument, as 
authorized by law, so that the Board does not prejudice the 
veteran in its opinion by denying those rights.  Bernard v. 
Brown, 4 Vet.App. 384, 393 (1993).  Here, the veteran must be 
afforded the opportunity to submit evidence and argument in 
response to both the new and the old regulations.  The RO 
must therefore review the case, applying the regulations most 
favorable to the veteran, whether new or old, and issue a 
supplemental statement of the case reflecting and referencing 
both the new and the old rating criteria.

Pursuant to a holding of the Court in Rhodan v. West, 12 Vet. 
App. 55 (1998), the RO should not apply revised rating 
criteria to evidence dated prior to the effective date of the 
new criteria.

The Board notes that since the veteran was last examined, 
there may be additional medical evidence that is not already 
on file.  While the veteran stated during his October 1997 
hearing that he had treatment for diabetes every three 
months, records of recent treatment for this disorder, or for 
the veteran's hypertension, are not on file.  Copies of any 
records of ongoing treatment for these disorders should be 
obtained and associated with the claims file before the 
veteran undergoes further examination.  See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).

The Board also notes that the last VA rating examinations of 
record specifically addressing the issues of diabetes and 
hypertension were conducted in June and July 1992, at which 
time the newly amended rating criteria were necessarily not 
available to the examiner.  Therefore, new VA examinations 
should be conducted to assess the current severity of 
disability due to the veteran's diabetes and his 
hypertension.   See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994).  The examiner should report clinical findings that 
correlate with both the old and the new rating criteria; 
thereafter, the RO should apply the most favorable rating 
criteria to the evidence of record.

As noted earlier, in the Fenderson case, the Court held that 
in the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability (the circumstances of the present appeal 
regarding the issue of hypertension), separate ratings can be 
assigned for separate periods of time based on the facts 
found - "staged" ratings.  In the instant case, the RO has 
not considered whether staged ratings are appropriate for the 
veteran's hypertension.  This should be done on remand.

In light of the newly amended regulations, the need to 
consider the veteran's claims under the more favorable 
criteria, and the possibility of "staged" ratings, the 
Board finds that the case must be remanded to comply with the 
directives set forth in Bernard, Karnas, and Fenderson to 
ensure full compliance with due process requirements.  
Consequently, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran provide the RO with information 
regarding any evidence of treatment for 
disability due to his hypertension or 
his diabetes mellitus since June 1997 
that has not already been made part of 
the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (1998).  In particular, the RO 
should take appropriate steps to obtain 
any ongoing records of treatment from 
the Mary Black Hospital, the Allen 
Bennett Hospital, and the VA medical 
facilities in Greensville, SC and 
Columbia, SC.   

2.  After the foregoing development has 
been completed, the RO should have the 
veteran examined for the purpose of 
evaluating the nature and severity of 
disability due to his hypertension with 
bilateral common carotid stenosis and to 
his diabetes mellitus with early 
peripheral neuropathy.  The claims 
folders and a copy of this remand should 
be made available to, and reviewed by, 
each examiner, before, during, and after 
the examination.  Each examiner's report 
should reflect a review of the claims 
files.  Each examiner should perform all 
indicated diagnostic tests and describe 
in detail the level of disability, if 
any, observed.  Each examiner should be 
given a copy of the applicable rating 
criteria, both old and new.  See Karnas, 
supra.  All indicated tests must be 
conducted and the findings of each 
examiner must address the presence or 
absence of the manifestations described 
in both the revised rating schedule and 
the previous criteria.  

3.  After the above development has been 
completed, the RO should take 
adjudicatory action on the veteran's 
claims for ratings in excess of those 
currently assigned for his service-
connected hypertension with bilateral 
common carotid stenosis and diabetes 
mellitus with early peripheral 
neuropathy.  The RO should also consider 
whether staged ratings are appropriate 
in this case for the veteran's 
hypertension with bilateral common 
carotid stenosis.  Fenderson, supra.  
Both hypertension and diabetes mellitus 
should be evaluated under both old and 
new rating criteria, and have the more 
favorable rating assigned.  Karnas, 
supra.  The RO is reminded of the 
holding in Rhodan and to apply the new 
criteria only to the evidence of record 
dated after the new criteria were 
implemented.  The adjudicator should 
discuss evidence both favorable and 
unfavorable to the veteran, as specified 
in the body of this remand.  If any 
benefit sought is denied, a supplemental 
statement of the case should be issued.  
The SSOC should contain a summary of any 
new evidence relating to the issues on 
appeal.  The SSOC should also contain a 
summary of the applicable laws and 
regulations, including both the old and 
new schedular rating criteria applicable 
to hypertension and diabetes mellitus, 
along with an explanation of how such 
laws and regulations affect the RO's 
decision.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folders shall be returned to this Board for 
further appellate review.  No action is required by him until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purposes of this remand 
are to procure clarifying data and to comply with the 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

